UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7232



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE E. JACKSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
98-34-S, CA-99-2615-S)


Submitted:   November 18, 1999          Decided:     November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne E. Jackson, Appellant Pro Se.   Thomas Michael DiBiagio,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne E. Jackson seeks to appeal the district court’s order

summarily dismissing his motion filed under 28 U.S.C.A. § 2255

(West Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Jackson’s motion for release and a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Jackson, Nos. CR-98-34-S; CA-99-2615-S (D. Md.

Aug. 30, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2